Title: To George Washington from Colonel Henry Emanuel Lutterloh, 16 March 1778
From: Lutterloh, Henry Emanuel
To: Washington, George



[c.16 March 1778]

I had allso the honour to receive Your Excellencys Letter of the 11 instt. I waited at Moore Hall after the meeting with the Commissary General Col. Biddle till 4 oclock. and left my Men behind to bring the Letters, which I did Send on to the President & to Yorktown. I did mentione to Your Excey that I would go first to Reading & Speak with the Waggon Master General, who is the properst person, as he has Issued his orders. he did give me a proper account of all his orders and that nothing else could be done, but to order a fresh Number of 50 Waggons out of York & Cumberland County to Supply those out of Burks, Philadelphia & Chester County as not being able to furnish their Number, to that the President has Agreed & issued the orders—his Excey Mentiones that the Want of Money makes the owners Keep their Waggons from the Service, and that he had Mentioned it to the Congress. So that my Not going to Lancaster, has not been a Neglect of Service or Duty, espetially as I was not able to ride.

H. E. Lutterloh

